Opinion issued February 26, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00073-CV
                           ———————————
           IN THE INTEREST OF D. A. S. AND D. S., CHILDREN



                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                       Trial Court Case No. 91257-F


                         MEMORANDUM OPINION

      This is an attempted appeal from a final order terminating the parent-child

relationship. See TEX. FAM. CODE § 161.001(b). The final order was signed on

October 15, 2018. Appellant filed a notice of appeal on January 29, 2019. Appellee,

the Texas Department of Family and Protective Services, has filed a motion to
dismiss the appeal for want of jurisdiction because appellant’s notice of appeal was

untimely. We grant the motion and dismiss the appeal.

      An appeal from an order terminating parental rights is an accelerated appeal.

See TEX. R. APP. P. 28.4(a)(2)(A). A notice of appeal in an accelerated appeal must

be filed within 20 days after the judgment or order is signed. TEX. R. APP. P. 26.1(b).

The deadline may be extended by fifteen days if, within that fifteen-day period,

appellant files the notice of appeal in the trial court and a motion for extension of

time in the court of appeals. See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959

S.W.2d 615, 617 (Tex. 1997). Unlike in a non-accelerated appeal, a timely-filed

post-judgment motion does not extend the deadline to file the notice of appeal in an

accelerated appeal. See TEX. R. APP. P.28.1(b); In re K.A.F., 160 S.W.3d 923, 926–

27 (Tex. 2005).

      Because the trial court’s final order was signed on October 15, 2018,

appellant’s notice of appeal was due 20 days later, on November 5, 2018.

Appellant’s January 29, 2019 notice of appeal was untimely filed 86 days after the

deadline. Without a timely filed notice of appeal, this Court lacks jurisdiction over

the appeal. See TEX. R. APP. P. 25.1. On February 1, 2019, appellee filed a motion

to dismiss this appeal for want of jurisdiction due to the untimely notice of appeal.

Appellant failed to respond.




                                          2
      Accordingly, we grant appellee’s motion to dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending

motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       3